Citation Nr: 0208434	
Decision Date: 07/25/02    Archive Date: 07/29/02

DOCKET NO.  96-11 808	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to an increased rating for posttraumatic stress 
disorder (PTSD), currently evaluated as 50 percent disabling.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

R. Giannecchini,  Associate Counsel


INTRODUCTION

The veteran had active military service from January 1968 to 
August 1969.  

This matter comes before the Board of Veterans' Appeals 
(Board) from an April 1995 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  
The veteran testified before a Hearing Officer during an RO 
hearing in August 1995.  In a May 1999 decision, the Board 
remanded the veteran's claim for additional development.  
That development has been completed and the veteran's claim 
is again in appellate status.

Where a veteran: (1) submits evidence of a medical 
disability; (2) makes a claim for the highest rating 
possible; and (3) submits evidence of unemployability, the 
requirement in 38 C.F.R. § 3.155(a) (2001) that an informal 
claim "identify the benefit sought" has been satisfied and 
VA must consider whether the veteran is entitled to a total 
rating for compensation purposes based on individual 
unemployability.  Roberson v. Principi, 251 F.3d 1378 (Fed. 
Cir. 2001).  In this case the veteran has asserted that his 
service connected PTSD causes him to be unemployed.  He has 
submitted medical evidence of this disability, and is 
presumed to be seeking the highest possible rating.  His 
inferred claim for a total rating based on individual 
unemployability is referred to the RO for adjudication.


FINDINGS OF FACT

1.  All evidence and information necessary for an equitable 
disposition of the veteran's appeal have been obtained by the 
RO.  

2.  For the period from May 23, 1994, to November 6, 1996, 
the veteran's PTSD was productive of symptomatology such as 
to produce no more than definite impairment of social and 
industrial adaptability, according to the rating criteria in 
effect prior to November 7, 1996.  

3.  For the period from November 7, 1996, to December 18, 
1997, the veteran's PTSD was productive of reduced reliably 
and productivity due to disturbances of motivation and mood 
as well as difficulty in establishing and maintaining 
effective work and social relationships according to the 
rating criteria in effect on and after November 7, 1996.  

4.  For the period beginning December 19, 1997, the veteran's 
PTSD is productive of no more than considerable impairment of 
social and industrial adaptability according to the rating 
criteria in effect prior to November 7, 1996; and reduced 
reliably and productivity due to disturbances of motivation 
and mood as well as difficulty in establishing and 
maintaining effective work and social relationships according 
to the rating criteria in effect on and after November 7, 
1996.  


CONCLUSIONS OF LAW

1.  The criteria for a 30 percent rating for PTSD during the 
period from May 23, 1994, to November 6, 1996, have not been 
met.  38 U.S.C.A. §§ 1155, 5107 (West 1991 & Supp. 2002); 38 
C.F.R. §§ 4.7, 4.132, Diagnostic Code 9411 (1996).

2.  The criteria for a rating for PTSD of 50 percent for the 
period from November 7, 1996, to December 18, 1997, have been 
met.  38 U.S.C.A. §§ 1155, 5107 (West 1991 & Supp. 2002); 38 
C.F.R. § 4.132, Diagnostic Code 9411 (1996); 38 C.F.R. 
§4.130, Diagnostic Code 9411 (2001).  

3.  The criteria for an increased rating for PTSD greater 
than 50 percent from November 7, 1996, have not been met.  38 
U.S.C.A. §§ 1155, 5107 (West 1991 & Supp. 2001); 38 C.F.R. § 
4.132, Diagnostic Code 9411 (1996); 38 C.F.R. §§ 4.7, 4.130, 
Diagnostic Code 9411 (2001).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Initially, the Board notes that during the pendency of the 
veteran's appeal, the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000), was 
signed into law.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126 (West Supp. 2002).  In addition, regulations 
implementing the VCAA were published at 66 Fed. Reg. 45,620, 
45,630-32 (August 29, 2001) (to be codified at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326).  The VCAA and 
the implementing regulations pertinent to the issue on appeal 
are liberalizing and are therefore applicable to the issue on 
appeal.  See Holliday v. Principi, 14 Vet. App. 280 (2001).

The Act and the implementing regulations essentially 
eliminate the requirement that a claimant submit evidence of 
a well-grounded claim, and provide that VA will assist a 
claimant in obtaining evidence necessary to substantiate a 
claim but is not required to provide assistance to a claimant 
if there is no reasonable possibility that such assistance 
would aid in substantiating the claim.  They also require VA 
to notify the claimant and the claimant's representative, if 
any, of any information, and any medical or lay evidence, not 
previously provided to the Secretary that is necessary to 
substantiate the claim.  As part of the notice, VA is to 
specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  

The record reflects that the veteran has been notified of the 
requirements for the benefit sought on appeal, the evidence 
considered by the RO and the basis of the RO's decision with 
respect to his claim.  He has been notified of the VCAA and 
VA's duty to assist him in developing his claim.  The veteran 
has also been afforded a recent VA examination.  Treatment 
records reflect that the veteran is receiving Social Security 
Administration (SSA) disability benefits.  During his RO 
hearing the veteran reported that his treatment for PTSD was 
conducted through the VA.  These records are part of the 
claims folder.

The United States Court of Appeals for Veterans Claims 
(Court) has held that its holding in Holliday "was not 
intended to stand for the proposition that the VCAA requires 
remand of all pending claims.  Livesay v. Principi, 15 Vet. 
App. 165, 178 (2001)(en banc).  The Court has concluded that 
the VCAA was not applicable where the appellant was fully 
notified and aware of the type of evidence required to 
substantiate his claims and that no additional assistance 
would aid in further developing his claims.  Dela Cruz v. 
Principi, 15 Vet. App. 143, 149 (2001).  When there is 
extensive factual development in a case, and there is no 
reasonable possibility that any further assistance would aid 
the appellant in substantiating his claim, VCAA does not 
apply.  Wensch v. Principi, 15 Vet App 362 (2001); Dela Cruz; 
see also 38 U.S.C.A. § 5103A(a)(2) (Secretary not required to 
provide assistance "if no reasonable possibility exists that 
such assistance would aid in substantiating the claim").

In this case, neither the veteran nor his representative has 
suggested that there are missing VA medical records that need 
to be obtained.  Additionally, all identified VA medical 
treatment records have been associated with the claims file.  
Since the records upon which the SSA made its decision are of 
record, the Board does not find that attempting to obtain the 
SSA decisions based on those records could assist in 
substantiating his claim.  Thus, there is no further action 
to be undertaken to comply with the provisions of the VCAA.  
Therefore, the Board will decide the veteran's claim on the 
merits.  

Legal Criteria

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  
Separate diagnostic codes identify the various disabilities.  

Where there is a reasonable doubt as to the degree of 
disability, such doubt shall be resolved in favor of the 
claimant.  38 U.S.C.A. § 5107; 38 C.F.R. §§ 3.102, 4.3 
(2001).  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.

Effective November 7, 1996, VA revised the criteria for 
diagnosing and evaluating psychiatric disabilities.  61 Fed. 
Reg. 52695 (1996).  On and after that date, all diagnoses of 
mental disorders for VA purposes must conform to the fourth 
edition of the Diagnostic and Statistical Manual of Mental 
Disorders (DSM-IV).  61 Fed. Reg. 52700 (1996) (codified at 
38 C.F.R. § 4.125).  The new criteria for evaluating service-
connected psychiatric disability are codified at 38 C.F.R. 
§ 4.130 (2001).  

When a law or regulation changes while a case is pending, the 
version most favorable to the claimant applies, absent 
congressional intent to the contrary.  Karnas v. Derwinski, 1 
Vet. App. 308, 312-313 (1991).  

VA's General Counsel has held that where a law or regulation 
changes during the pendency of a claim, the Board should 
first determine whether the revised version is more favorable 
to the veteran.  In so doing, it may be necessary for the 
Board to apply both the old and new versions of the 
regulation.  If the revised version of the regulation is more 
favorable, the retroactive reach of that regulation under 38 
U.S.C.A. § 5110(g) (West 1991), can be no earlier than the 
effective date of that change.  The Board must apply only the 
earlier version of the regulation for the period prior to the 
effective date of the change.  VAOPGCPREC 3-2000 (2000).
  
In reviewing this case, the Board must evaluate the veteran's 
service-connected PTSD under both the old and current 
regulations to determine whether the veteran is entitled to 
an increased evaluation under either set of criteria.  

Based upon that regulatory scheme prior to November 7, 1996, 
the severity of a psychiatric disability was based upon 
evaluating how the actual symptomatology affected social and 
industrial adaptability.  38 C.F.R. § 4.130.  Evidence of 
social inadaptability was evaluated only as it affected 
industrial adaptability.  38 C.F.R. § 4.129.  Two of the most 
important determinants of disability were time lost from 
gainful work, and decrease in work efficiency.  The condition 
of an emotionally sick veteran with a good work record was 
not to be undervalued, however, nor his condition overvalued 
based on a poor work record not supported by the psychiatric 
disability picture.  In evaluating disability from psychotic 
disorders, it was necessary to consider the frequency, 
severity, and duration of previous psychotic periods, and the 
veteran's capacity for adjustment during periods of 
remission.  38 C.F.R. § 4.130.

Under the former criteria, PTSD warrants a 30 percent rating 
where there is definite impairment in the ability to 
establish or maintain effective or wholesome relationships 
with people.  The psychoneurotic symptoms result in such 
reduction in initiative, flexibility, efficiency, and 
reliability levels as to produce definite industrial 
impairment.  A 50 percent evaluation is warranted where the 
ability to establish and maintain effective or favorable 
relationships with people was considerably impaired, during 
which the reliability, flexibility, and efficiency levels 
were so reduced that there was considerable industrial 
impairment.  A 70 percent evaluation is warranted where the 
ability to establish and maintain effective or favorable 
relationships with people is severely impaired, and the 
reliability, flexibility, and efficiency levels are so 
reduced to result in severe industrial impairment.  

A 100 percent evaluation is authorized under the former 
criteria if the attitudes of all contacts except the most 
intimate are so adversely affected as to result in virtual 
isolation in the community; there are totally incapacitating 
psychoneurotic symptoms bordering on gross repudiation of 
reality with disturbed thought or behavioral processes 
associated with almost all daily activities such as fantasy, 
confusion, panic and explosions of aggressive energy 
resulting in profound retreat from mature behavior; of where 
the PTSD results in a demonstrable inability to obtain or 
retain employment.  38 C.F.R. § 4.132, DC 9411 (1996).  

The Board notes that, the former criteria contained in 
38 C.F.R. § 4.132, DC 9411, for a 100 percent rating are 
separate and independent bases for granting a 100 percent 
rating.  See Johnson v. Brown, 7 Vet. App. 95, 97 (1994).

The intended effect of the newly effective regulatory changes 
is to update the portion of the rating schedule that 
addresses mental disorders, to ensure that it uses current 
medical terminology and unambiguous criteria and that it 
reflects medical advances that have occurred since the 
previous review of regulatory criteria.  Based upon the new 
regulatory scheme, when evaluating a mental disorder, the RO 
shall consider the frequency, severity, and duration of 
psychiatric symptoms, the length of remission, and the 
veteran's capacity for adjustment during periods of 
remission.  The rating agency shall assign an evaluation 
based on all the evidence of record that bears on 
occupational and social impairment, rather than solely on the 
examiner's assessment of the level of disability at the 
moment of the examination.  When evaluating the level of 
disability from a mental disorder, the rating agency will 
consider the extent of social impairment, but shall not 
assign an evaluation solely on the basis of social 
impairment.  38 C.F.R. § 4.126.

Under the current criteria, a 30 percent rating is warranted 
for occupational and social impairment with occasional 
decrease in work efficiency and intermittent periods of 
inability to perform occupational tasks (although generally 
functioning satisfactorily, with routine behavior, self-care, 
and conversation normal), due to such symptoms as: depressed 
mood, anxiety, suspiciousness, panic attacks (weekly or less 
often), chronic sleep impairment, mild memory loss (such as 
forgetting names, directions, recent events).  

A 50 percent evaluation requires occupational and social 
impairment with reduced reliability and productivity due to 
such symptoms as: flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short- and long-term memory (e.g., 
retention of only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; and difficulty 
in establishing and maintaining effective work and social 
relationships.  

A 70 percent evaluation requires occupational and social 
impairment, with deficiencies in most areas, such as work, 
school, family relations, judgment, thinking, or mood, due to 
such symptoms as suicidal ideation; obsessional rituals which 
interfere with routine activities; speech intermittently 
illogical, obscure, or irrelevant; near-continuous panic or 
depression affecting the ability to function independently, 
appropriately and effectively; impaired impulse control (such 
as unprovoked irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a work-like setting); and an inability to establish 
and maintain effective relationships.  

For a disability rating of 100 percent, the veteran must show 
total occupational and social impairment, due to such 
symptoms as: gross impairment in though processes or 
communication; persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger of hurting 
self or others; intermittent inability to perform activities 
of daily living (including maintenance of minimal personal 
hygiene); disorientation to time or place; memory loss for 
names of close relatives, own occupation, or own name.  
38 C.F.R. § 4.130 (2001).  

The Global Assessment of Functioning (GAF) Scale involves 
psychological, social, and occupational functioning on a 
hypothetical continuum of mental health-illness.  A score of 
31-40 reflects major impairment in several areas such as 
work, family relations, judgment, thinking, or mood (e.g., 
depressed man avoids friends, neglects family, and is unable 
to work).  A score of 41-50 involves serious symptoms (e.g., 
suicidal ideation, severe obsessional rituals) or serious 
impairment in social, occupational functioning (e.g., no 
friends, unable to keep a job).  A score of 51-60 involves 
moderate symptoms, such as flat affect and circumstantial 
speech, occasional panic attacks, or moderate difficulty in 
social or occupational functioning (e.g., few friends or 
conflicts with peers or co-workers).  A score of 61-70 
reflects some mild symptoms (depressed mood and mild 
insomnia) or some difficulty in social or occupation 
functioning but generally functioning pretty well, with some 
meaningful interpersonal relationships.  DSM-IV.

Analysis

In reviewing the evidence of record, the Board is cognizant 
that the veteran filed an increased rating claim for PTSD on 
May 23, 1994.  At that time he was receiving a 10 percent 
disability rating.  In February 1996, his disability rating 
was increased to 30 percent effective from May 23, 1994.  In 
November 1998, the veteran's disability rating was increased 
to 50 percent effective from December 19, 1997.  

A VA progress note, dated in March 1994, contains the 
veteran's report that he had not been working since a 
myocardial infarction in 1992.  In addition, the veteran 
reported having difficulty coping with daily stress and that 
he stayed away from people most of the time.  There was no 
evidence of psychotic features or suicidal ideation.  

In addition, VA mental health clinic (MHC) progress notes 
document assessments of severe PTSD due to memory problems, 
mood swings, depression, stress, nightmares, and imposed 
isolation.  In particular, in May 1994, a counselor noted the 
veteran's report that he was unable to be around people.  It 
was also noted that the veteran was working, but that he 
mainly worked alone.  A January 1995 counseling note reflects 
that the veteran had to quit his job due to stress.  A July 
1995 counseling note reflects that the veteran was working 
but not able to tolerate job stress or people.  It is not 
evident from the record in what capacity the veteran was 
employed or how long he had been working.  

Subsequently, a VA examination report, dated in September 
1995, documents the veteran as being a little downhearted, 
with complaints of nightmares, sleep disturbance, anxiety and 
feelings of panic.  There was no evidence of psychotic 
symptomatology and mental status evaluation was essentially 
normal.  The veteran was noted as not being depressed but of 
having some depressive episodes in the past.  His memory was 
found normal.  The examiner additionally noted that the 
veteran did not show signs of startle reaction, survivor's 
guilt, or other symptomatology of full-blown PTSD.  The 
examiner's diagnosis was mild PTSD.  

Given the above noted medical evidence, the Board finds that 
the veteran's disability from May 23, 1994, to November 6, 
1996, is reflective of no more than a 30 percent rating under 
the former criteria.  In this respect, while the above noted 
MHC counseling notes have been considered, the Board is 
cognizant that the assessments made by the evaluating social 
workers were based solely on the veteran's reported history 
of symptoms.  For instance, the MHC notes do not appear to 
have taken into account the reports that the veteran had 
stopped work due to heart disease rather than stress.  The 
MHC notes also contain no opinion as to the severity of the 
PTSD.  A subsequent VA medical examination found the veteran 
only mildly impaired due to his PTSD.  

Thus, consideration of these factors by the Board leads to 
the conclusion that under the former criteria, the veteran 
does not exhibit considerable or severe social and industrial 
impairment to warrant a 50 percent or 70 percent disability 
rating.  The veteran was also not noted to exhibit psychotic 
symptomatology, demonstrably unable to obtain or retain 
employment, nor did the evidence reflect that the veteran's 
behavior resulted in virtual isolation in the community, as 
to warrant a 100 percent disability rating.  

With respect to the medical evidence on or after November 7, 
1996, a May 1997 VA examination report notes that the veteran 
was only sleeping four to five hours a night and was still 
having nightmares.  The veteran indicated that he still had 
occasional flashbacks and that he handled his stress by 
isolating himself.  He reported being depressed and having 
thoughts of suicide without a plan.  He was looking forward 
to grandchildren.  Mental status evaluation was essentially 
normal without psychotic symptomatology.  The veteran's 
memory and judgment were noted as good, and his appearance 
was appropriate.  The examiner's diagnosis was chronic PTSD 
with a GAF of 60.  

During this period, progress notes reflect the veteran's 
continued complaints of nightmares, anxiety, and his need to 
isolate himself.  Treatment records document the veteran's 
continued complaints of daily stress.  He was noted as being 
withdrawn, having sleep disturbance, and isolating himself.  
In particular, a progress note, dated in July 1997, reflects 
the veteran's continued problems with stress and his need to 
isolate himself to avoid increased anxiety and irritability.  
There was no evidence of psychotic features but the veteran 
was noted as being "delinquent" in his activities of daily 
living, as well as depressed and anxious.  

Additional VA progress notes, in particular, those dated in 
December 1997 and May 1998, reflect continued PTSD 
symptomatology of nightmares and irritability.  It was noted 
that the veteran had intermittent episodes of depression.  
There was no suicidal or homicidal ideation, or psychotic 
symptomatology reported.  The December 1997 progress note 
reflected a GAF score of 45.  In a subsequent progress note, 
dated in May 1999, the veteran was noted to be coping better 
and the examiner reported a GAF of 50.  

During a July 1999 VA examination, mental status evaluation 
was essentially normal except that the veteran's affect was 
blunted and his mood showed a lot of depression.  There were 
no psychotic manifestations.  The veteran reported that he 
lifted weights and did some swimming in his swimming pool, as 
well as enjoyed use of an ATV (all terrain vehicle).  
Additionally, the veteran reported having nightmares and 
flashbacks, and that he handled stress by yelling and 
isolating.  He indicated that he did get depressed, looked 
forward to nothing, and had thoughts of suicide but without a 
plan.  The examiner noted that he reviewed the December 1997 
progress note that reported a GAF score of 45.  The examiner 
did not agree with the score, and believed the veteran's 
disability more reflective of a score of 60.  

During a May 2001 VA examination, the veteran reported having 
been unable to work in construction subsequent to his heart 
problem in 1992/93.  He also reported that he helped his son 
when he could, which included driving to Dallas to pick up 
whatever was needed.  The examiner indicated that the veteran 
complained of PTSD symptomatology in a routine conversational 
manner without any emotional charge.  Mental status 
evaluation was again reported as essentially normal.  The 
examiner reported that from a psychiatric standpoint the 
veteran was not fully disabled and that he would be able to 
work part of the time.  In this respect, it was noted that 
the veteran probably had difficulty withstanding stressful 
situations and appeared anxiety-ridden to a certain degree.  
The examiner also noted that the veteran's father had been a 
nervous person.  It was concluded that the veteran could not 
work due to non service-connected physical problems.

Additional progress notes from June to December 2001, reflect 
continued complaints of PTSD symptoms, sometimes 
overwhelming, as well as his multiple physical problems to 
include coronary artery disease, high cholesterol, high blood 
pressure, and arthritis.  The reported GAF scores were 50 and 
60.  

The Board is cognizant that the medical evidence since 
November 6, 1996, reflects a fluctuation in severity of the 
veteran's PTSD symptoms.  In evaluating disability for 
purposes of an increased rating it is the present level of 
disability that is of primary importance.  Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994).

Evaluation of the veteran's disability documented in VA 
progress notes, for the most part, reflects the veteran's 
PTSD as being from moderate to severe, while VA examinations 
have concluded the veteran's disability as being no more than 
mild to moderate in severity.  With respect to the VA 
examinations, the examiners in each instance had the 
opportunity to review the veteran's claims file and conduct 
an evaluation of the veteran before making their assessment.  
On the most recent VA examinations the examiners commented on 
the record.  Most recently the VA examiner noted that the 
veteran's mental status had improved since the earlier 
examinations.  With respect to the progress notes, it would 
appear only the evaluation was conducted without review of 
the file.  These records contain no commentary on the earlier 
records.

As noted above, with respect to the new criteria, the rating 
agency shall assign an evaluation based on all the evidence 
of record that bears on occupational and social impairment, 
rather than solely on the examiner's assessment of the level 
of disability at the moment of the examination.  When 
evaluating the level of disability from a mental disorder, 
the rating agency will consider the extent of social 
impairment, but shall not assign an evaluation solely on the 
basis of social impairment.  38 C.F.R. § 4.126.  Thus, when 
the Board considers the evidence since November 7, 1996, and 
the fluctuating pattern of the veteran's disability without 
any sustained pattern of worsening or improvement, it finds 
the veteran's disability is appropriately rated as 50 percent 
disabling.  In this respect, the veteran's PTSD has resulted 
in reduced reliably and productivity due to disturbances of 
motivation and mood as well as difficulty in establishing and 
maintaining effective work and social relationships.  

In reaching this conclusion the Board, however, does not find 
the evidence reflects occupational and social impairment with 
deficiencies in most areas such as work, family relations, 
judgment, thinking or mood; or an inability to establish and 
maintain effective relationships.  Furthermore, the evidence 
does not reflect total occupational and social impairment.  
As such, neither a 70 or 100 percent evaluation is warranted.  
38 C.F.R. § 4.130, DC 9411 (2001).

With respect to evaluating the evidence on or after November 
7, 1996, under the former criteria, as noted above, evidence 
of social inadaptability was evaluated only as it affected 
industrial adaptability.  Additionally, two of the most 
important determinants of disability were time lost from 
gainful work, and decrease in work efficiency.  

In this instance, consideration of the former criteria does 
not warrant more than a 50 percent rating for considerable 
social and industrial impairment.  In reaching this 
conclusion, the Board notes that the veteran's 
unemployability due solely to his PTSD has not been 
established.  The evidence reflects the veteran's 
unemployability beginning in 1992 due to a myocardial 
infarction.  The only assessment of the veteran's 
employability with respect to his PTSD was made on VA 
examination in May 2001.  At that time it was noted that the 
veteran was capable of working part time, and that his 
unemployability was also related to non service-related 
physical problems.  Additionally, the veteran's disability 
has not shown a sustained pattern of worsening or 
improvement.  Thus, the Board does not find under the former 
criteria that the veteran's PTSD warrants a rating of 70 
percent reflective of serious social and industrial 
impairment.  

Furthermore, there is no indication from the evidence during 
this period that the veteran has psychotic symptomatology, or 
does the evidence reflect that the veteran was demonstrably 
unable to obtain or retain employment due to his PTSD.  It 
has also not been shown from the evidence that the veteran's 
disability, while causing him to isolate from others, has 
resulted in virtual isolation in the community.  38 C.F.R. 
§ 4.132, DC 9411 (1996).  

In conclusion, the Board finds that the preponderance of the 
evidence is against the veteran's claim for an increased 
rating greater than 30 percent from May 23, 1994, to November 
6, 1996, and an increased rating greater than 50 percent from 
November 7, 1996.  However, the Board does find an increased 
rating to 50 percent is warranted for the period from 
November 7, 1996, to December 18, 1997.  


ORDER

The criteria for a rating for PTSD greater than 30 percent 
from May 23, 1994, to November 6, 1996, is denied.  

An increased rating of 50 percent for PTSD for the period on 
and after November 7, 1996, is granted, subject to the 
criteria applicable to the payment of monetary benefits.  

A rating greater than 50 percent for PTSD is denied.  


		
	Mark D. Hindin
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

